Case 2:20-cv-04450-CBM-PVC Document 31 Filed 06/09/20 Page 1 of 14 Page ID #:1378




    1       Terry W. Bird – Bar No. 49038
               tbird@birdmarella.com
    2       Dorothy Wolpert – Bar No. 73213
               dwolpert@birdmarella.com
    3       *Naeun Rim – Bar No. 263558
               nrim@birdmarella.com
    4       Shoshana E. Bannett – Bar No. 241977
               sbannett@birdmarella.com
    5       Christopher J. Lee – Bar No. 322140
               clee@birdmarella.com
    6       Jimmy Threatt – Bar No. 325317
               jthreatt@birdmarella.com
    7       BIRD, MARELLA, BOXER,
            WOLPERT, NESSIM, DROOKS,
    8       LINCENBERG & RHOW, rdP.C.
            1875 Century Park East, 23 Floor
    9       Los Angeles, California 90067-2561
            Telephone: (310) 201-2100
   10       Facsimile: (310) 201-2110
   11       Peter J. Eliasberg – Bar No. 189110       Donald Specter – Bar No. 83925
               peliasberg@aclusocal.org                  dspecter@prisonlaw.com
   12       Peter Bibring – Bar No. 223981            Sara Norman – Bar No. 189536
               pbibring@aclusocal.org                    snorman@prisonlaw.com
   13       ACLU FOUNDATION OF                        PRISON LAW OFFICE
            SOUTHERNthCALIFORNIA                      1917 Fifth Street
   14       1313 West 8 Street                        Berkeley, California 94710
            Los Angeles, CA 90017                     Telephone: (510) 280-2621
   15       Telephone: (213) 977-9500                 Facsimile: (510) 280-2704
            Facsimile: (213) 977-5297
   16
            Attorneys for Plaintiff-Petitioners
   17
                                 UNITED STATES DISTRICT COURT
   18
                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   19
      YONNEDIL CARROR TORRES, et
   20 al., individually and on behalf of all
      others similarly situated,                      CASE NO. 2:20-cv-04450-CBM-PVCx
   21
                    Plaintiff-Petitioners,            STIPULATED PROTECTIVE
   22                                                 ORDER1
              vs.
   23
      LOUIS MILUSNIC, et al.,
   24
                    Defendant-Respondents.
   25
   26
        This protective order follows Judge Castillo’s model order, with one addition
        1

   27 related to the health records of named Plaintiff-Petitioners in paragraph 7.2(h) and
   28 information about any Petitioner’s current or prior sexual offenses.
        3652535
                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04450-CBM-PVC Document 31 Filed 06/09/20 Page 2 of 14 Page ID #:1379




    1             Good cause having been shown, the Court hereby GRANTS the parties’
    2 Stipulated Protective Order and ORDERS as follows:
    3 1.          INTRODUCTION
    4             1.1    PURPOSES AND LIMITATIONS
    5             Discovery in this action is likely to involve production of confidential,
    6 proprietary, or private information for which special protection from public
    7 disclosure and from use for any purpose other than prosecuting this litigation may
    8 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
    9 enter the following Stipulated Protective Order. The parties acknowledge that this
   10 Order does not confer blanket protections on all disclosures or responses to
   11 discovery and that the protection it affords from public disclosure and use extends
   12 only to the limited information or items that are entitled to confidential treatment
   13 under the applicable legal principles. The parties further acknowledge, as set forth
   14 in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
   15 file confidential information under seal; Civil Local Rule 79-5 sets forth the
   16 procedures that must be followed and the standards that will be applied when a party
   17 seeks permission from the court to file material under seal.
   18             1.2   GOOD CAUSE STATEMENT
   19             Good cause exists for this stipulated protective order. This action makes
   20 allegations concerning measures that the Defendant-Respondents have taken at FCI
   21 Lompoc, a federal correctional institution, in response to COVID-19. The Parties
   22 anticipate the exchange of the health care records of the named Plaintiff-Petitioners,
   23 Yonnedil Carror Torres, Vincent Reed, Felix Samuel Garcia, Andre Brown, and
   24 Shawn L. Fears. The exchange of such materials warrants special protection from
   25 public disclosures and from use for any purpose outside of this action. Such
   26 confidential materials consist of information that is otherwise generally unavailable
   27 to the public, or which may be privileged or otherwise protected from disclosure
   28 under state and federal statutes. Accordingly, to protect such information, and to
        3652535
                                                      2
                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04450-CBM-PVC Document 31 Filed 06/09/20 Page 3 of 14 Page ID #:1380




    1 ensure that the Parties are permitted reasonable uses of such material in preparation
    2 for trial and to address their handling at the end of litigation, a protective order for
    3 such information is justified in this matter. This protective order applies only to the
    4 health care records of the named Plaintiff-Petitioners, and does not apply to other
    5 documents exchanged by the Parties.
    6 2.          DEFINITIONS
    7             2.1   Action: the above-captioned federal lawsuit, Torres et al. v. Milusnic et
    8 al., 2:20-cv-04450-CBM-PVCx.
    9             2.2   Challenging Party: a Party or Non-Party that challenges the
   10 designation of information or items under this Order.
   11             2.3   “CONFIDENTIAL” Information or Items: information (regardless of
   12 how it is generated, stored or maintained) or tangible things that qualify for
   13 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   14 the Good Cause Statement.
   15             2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
   16 their support staff).
   17             2.5   Designating Party: a Party or Non-Party that designates information or
   18 items that it produces in disclosures or in responses to discovery as
   19 “CONFIDENTIAL.”
   20             2.6   Disclosure or Discovery Material: all items or information, regardless
   21 of the medium or manner in which it is generated, stored, or maintained (including,
   22 among other things, testimony, transcripts, and tangible things), that are produced or
   23 generated in disclosures or responses to discovery in this matter.
   24             2.7   Expert: a person with specialized knowledge or experience in a matter
   25 pertinent to the litigation who has been retained by a Party or its counsel to serve as
   26 an expert witness or as a consultant in this Action.
   27             2.8   House Counsel: attorneys who are employees of a party to this Action.
   28 House Counsel does not include Outside Counsel of Record or any other outside
        3652535
                                                     3
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04450-CBM-PVC Document 31 Filed 06/09/20 Page 4 of 14 Page ID #:1381




    1 counsel.
    2             2.9   Non-Party: any natural person, partnership, corporation, association, or
    3 other legal entity not named as a Party to this action.
    4             2.10 Outside Counsel of Record: attorneys who are not employees of a
    5 party to this Action but are retained to represent or advise a party to this Action and
    6 have appeared in this Action on behalf of that party or are affiliated with a law firm
    7 which has appeared on behalf of that party, and includes support staff.
    8             2.11 Party: any party to this Action, including all of its officers, directors,
    9 employees, consultants, retained experts, and Outside Counsel of Record (and their
   10 support staffs).
   11             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   12 Discovery Material in this Action.
   13             2.13 Professional Vendors: persons or entities that provide litigation
   14 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
   15 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   16 and their employees and subcontractors.
   17             2.14 Protected Material: any Disclosure or Discovery Material that is
   18 designated as “CONFIDENTIAL.”
   19             2.15 Receiving Party: a Party that receives Disclosure or Discovery
   20 Material from a Producing Party.
   21
   22 3.          SCOPE
   23             The protections conferred by this Stipulation and Order cover not only
   24 Protected Material (as defined above), but also (1) any information copied or
   25 extracted from Protected Material; (2) all copies, excerpts, summaries, or
   26 compilations of Protected Material; and (3) any testimony, conversations, or
   27 presentations by Parties or their Counsel that might reveal Protected Material.
   28 Any use of Protected Material at trial will be governed by the orders of the trial
        3652535
                                                      4
                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04450-CBM-PVC Document 31 Filed 06/09/20 Page 5 of 14 Page ID #:1382




    1 judge. This Order does not govern the use of Protected Material at trial.
    2 4.          DURATION
    3             Even after final disposition of this litigation, the confidentiality obligations
    4 imposed by this Order will remain in effect until a Designating Party agrees
    5 otherwise in writing or a court order otherwise directs. Final disposition will be
    6 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
    7 or without prejudice; and (2) final judgment herein after the completion and
    8 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
    9 including the time limits for filing any motions or applications for extension of time
   10 pursuant to applicable law.
   11
   12 5.          DESIGNATING PROTECTED MATERIAL
   13             5.1   Exercise of Restraint and Care in Designating Material for Protection.
   14 Each Party or Non-Party that designates information or items for protection under
   15 this Order must take care to limit any such designation to specific material that
   16 qualifies under the appropriate standards. The Designating Party must designate for
   17 protection only those parts of material, documents, items, or oral or written
   18 communications that qualify so that other portions of the material, documents,
   19 items, or communications for which protection is not warranted are not swept
   20 unjustifiably within the ambit of this Order.
   21 Mass, indiscriminate, or routinized designations are prohibited. Designations that
   22 are shown to be clearly unjustified or that have been made for an improper purpose
   23 (e.g., to unnecessarily encumber the case development process or to impose
   24 unnecessary expenses and burdens on other parties) may expose the Designating
   25 Party to sanctions.
   26             If it comes to a Designating Party’s attention that information or items that it
   27 designated for protection do not qualify for protection, that Designating Party must
   28 promptly notify all other Parties that it is withdrawing the inapplicable designation.
        3652535
                                                       5
                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04450-CBM-PVC Document 31 Filed 06/09/20 Page 6 of 14 Page ID #:1383




    1             5.2   Manner and Timing of Designations. Except as otherwise provided in
    2 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
    3 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
    4 under this Order must be clearly so designated before the material is disclosed or
    5 produced.
    6             Designation in conformity with this Order requires:
    7             (a) for information in documentary form (e.g., paper or electronic documents,
    8 but excluding transcripts of depositions or other pretrial or trial proceedings), that
    9 the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
   10 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
   11 portion or portions of the material on a page qualifies for protection, the Producing
   12 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   13 markings in the margins).
   14             A Party or Non-Party that makes original documents available for inspection
   15 need not designate them for protection until after the inspecting Party has indicated
   16 which documents it would like copied and produced. During the inspection and
   17 before the designation, all of the material made available for inspection will be
   18 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   19 documents it wants copied and produced, the Producing Party must determine which
   20 documents, or portions thereof, qualify for protection under this Order. Then, before
   21 producing the specified documents, the Producing Party must affix the
   22 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
   23 portion or portions of the material on a page qualifies for protection, the Producing
   24 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   25 markings in the margins).
   26             (b) for testimony given in depositions that the Designating Party identify the
   27 Disclosure or Discovery Material on the record, before the close of the deposition all
   28 protected testimony.
        3652535
                                                     6
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04450-CBM-PVC Document 31 Filed 06/09/20 Page 7 of 14 Page ID #:1384




    1             (c) for information produced in some form other than documentary and for
    2 any other tangible items, that the Producing Party affix in a prominent place on the
    3 exterior of the container or containers in which the information is stored the legend
    4 “CONFIDENTIAL.” If only a portion or portions of the information warrants
    5 protection, the Producing Party, to the extent practicable, will identify the protected
    6 portion(s).
    7             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
    8 failure to designate qualified information or items does not, standing alone, waive
    9 the Designating Party’s right to secure protection under this Order for such material.
   10 Upon timely correction of a designation, the Receiving Party must make reasonable
   11 efforts to assure that the material is treated in accordance with the provisions of this
   12 Order.
   13
   14 6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS
   15             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
   16 designation of confidentiality at any time that is consistent with the Court’s
   17 Scheduling Order.
   18             6.2   Meet and Confer. The Challenging Party will initiate the dispute
   19 resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
   20 et seq.
   21             6.3   The burden of persuasion in any such challenge proceeding will be on
   22 the Designating Party. Frivolous challenges, and those made for an improper
   23 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   24 parties) may expose the Challenging Party to sanctions. Unless the Designating
   25 Party has waived or withdrawn the confidentiality designation, all parties will
   26 continue to afford the material in question the level of protection to which it is
   27 entitled under the Producing Party’s designation until the Court rules on the
   28 challenge.
        3652535
                                                     7
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04450-CBM-PVC Document 31 Filed 06/09/20 Page 8 of 14 Page ID #:1385




    1 7.          ACCESS TO AND USE OF PROTECTED MATERIAL
    2             7.1   Basic Principles. A Receiving Party may use Protected Material that is
    3 disclosed or produced by another Party or by a Non-Party in connection with this
    4 Action only for prosecuting, defending, or attempting to settle this Action. Such
    5             Protected Material may be disclosed only to the categories of persons and
    6 under the conditions described in this Order. When the Action has been terminated,
    7 a Receiving Party must comply with the provisions of section 13 below (FINAL
    8 DISPOSITION).
    9             Protected Material must be stored and maintained by a Receiving Party at a
   10 location and in a secure manner that ensures that access is limited to the persons
   11 authorized under this Order.
   12             7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
   13 otherwise ordered by the court or permitted in writing by the Designating Party, a
   14 Receiving Party may disclose any information or item designated
   15 “CONFIDENTIAL” only to:
   16             (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
   17 as employees of said Outside Counsel of Record to whom it is reasonably necessary
   18 to disclose the information for this Action;
   19             (b) the officers, directors, and employees (including House Counsel) of the
   20 Receiving Party to whom disclosure is reasonably necessary for this Action;
   21             (c) Experts (as defined in this Order) of the Receiving Party to whom
   22 disclosure is reasonably necessary for this Action and who have signed the
   23 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   24             (d) the Court and its personnel;
   25             (e) court reporters and their staff;
   26             (f) professional jury or trial consultants, mock jurors, and Professional
   27 Vendors to whom disclosure is reasonably necessary for this Action and who have
   28 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
        3652535
                                                         8
                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04450-CBM-PVC Document 31 Filed 06/09/20 Page 9 of 14 Page ID #:1386




    1             (g) the author or recipient of a document containing the information or a
    2 custodian or other person who otherwise possessed or knew the information;
    3             (h) the particular named Plaintiff-Petitioner whose health care records, or
    4 whose information about any current or prior sexual offenses, are received;
    5             (i) during their depositions, witnesses ,and attorneys for witnesses, in the
    6 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
    7 requests that the witness sign the form attached as Exhibit A hereto; and (2) they
    8 will not be permitted to keep any confidential information unless they sign the
    9 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   10 agreed by the Designating Party or ordered by the court. Pages of transcribed
   11 deposition testimony or exhibits to depositions that reveal Protected Material may
   12 be separately bound by the court reporter and may not be disclosed to anyone except
   13 as permitted under this Stipulated Protective Order; and
   14             (j) any mediator or settlement officer, and their supporting personnel,
   15 mutually agreed upon by any of the parties engaged in settlement discussions.
   16
   17 8.          PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   18 IN OTHER LITIGATION
   19             If a Party is served with a subpoena or a court order issued in other litigation
   20 that compels disclosure of any information or items designated in this Action as
   21 “CONFIDENTIAL,” that Party must:
   22             (a) promptly notify in writing the Designating Party. Such notification will
   23 include a copy of the subpoena or court order;
   24             (b) promptly notify in writing the party who caused the subpoena or order to
   25 issue in the other litigation that some or all of the material covered by the subpoena
   26 or order is subject to this Protective Order. Such notification will include a copy of
   27 this Stipulated Protective Order; and
   28             (c) cooperate with respect to all reasonable procedures sought to be pursued
        3652535
                                                      9
                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04450-CBM-PVC Document 31 Filed 06/09/20 Page 10 of 14 Page ID #:1387




     1 by the Designating Party whose Protected Material may be affected.
     2 If the Designating Party timely seeks a protective order, the Party served with the
     3 subpoena or court order will not produce any information designated in this action
     4 as “CONFIDENTIAL” before a determination by the court from which the
     5 subpoena or order issued, unless the Party has obtained the Designating Party’s
     6 permission. The Designating Party will bear the burden and expense of seeking
     7 protection in that court of its confidential material and nothing in these provisions
     8 should be construed as authorizing or encouraging a Receiving Party in this Action
     9 to disobey a lawful directive from another court.
    10
    11 9.          A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    12 PRODUCED IN THIS LITIGATION
    13             (a) The terms of this Order are applicable to information produced by a Non-
    14 Party in this Action and designated as “CONFIDENTIAL.” Such information
    15 produced by Non-Parties in connection with this litigation is protected by the
    16 remedies and relief provided by this Order. Nothing in these provisions should be
    17 construed as prohibiting a Non-Party from seeking additional protections.
    18             (b) In the event that a Party is required, by a valid discovery request, to
    19 produce a Non-Party’s confidential information in its possession, and the Party is
    20 subject to an agreement with the Non-Party not to produce the Non-Party’s
    21 confidential information, then the Party will:
    22                   (1) promptly notify in writing the Requesting Party and the Non-Party
    23 that some or all of the information requested is subject to a confidentiality
    24 agreement with a Non-Party;
    25                   (2) promptly provide the Non-Party with a copy of the Stipulated
    26 Protective Order in this Action, the relevant discovery request(s), and a reasonably
    27 specific description of the information requested; and
    28                   (3) make the information requested available for inspection by the
         3652535
                                                       10
                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04450-CBM-PVC Document 31 Filed 06/09/20 Page 11 of 14 Page ID #:1388




     1 Non-Party, if requested.
     2             (c) If the Non-Party fails to seek a protective order from this court within 14
     3 days of receiving the notice and accompanying information, the Receiving Party
     4 may produce the Non-Party’s confidential information responsive to the discovery
     5 request. If the Non-Party timely seeks a protective order, the Receiving Party will
     6 not produce any information in its possession or control that is subject to the
     7 confidentiality agreement with the Non-Party before a determination by the court.
     8 Absent a court order to the contrary, the Non-Party will bear the burden and expense
     9 of seeking protection in this court of its Protected Material.
    10
    11 10.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    12             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    13 Protected Material to any person or in any circumstance not authorized under this
    14 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    15 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
    16 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
    17 persons to whom unauthorized disclosures were made of all the terms of this Order,
    18 and (d) request such person or persons to execute the “Acknowledgment and
    19 Agreement to Be Bound” that is attached hereto as Exhibit A.
    20
    21 11.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    22 PROTECTED MATERIAL
    23             When a Producing Party gives notice to Receiving Parties that certain
    24 inadvertently produced material is subject to a claim of privilege or other protection,
    25 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
    26 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
    27 procedure may be established in an e-discovery order that provides for production
    28 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
         3652535
                                                      11
                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04450-CBM-PVC Document 31 Filed 06/09/20 Page 12 of 14 Page ID #:1389




     1 (e), insofar as the parties reach an agreement on the effect of disclosure of a
     2 communication or information covered by the attorney-client privilege or work
     3 product protection, the parties may incorporate their agreement in the stipulated
     4 protective order submitted to the court.
     5
     6 12.         MISCELLANEOUS
     7             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
     8 person to seek its modification by the Court in the future.
     9             12.2 Right to Assert Other Objections. By stipulating to the entry of this
    10 Protective Order no Party waives any right it otherwise would have to object to
    11 disclosing or producing any information or item on any ground not addressed in this
    12 Stipulated Protective Order. Similarly, no Party waives any right to object on any
    13 ground to use in evidence of any of the material covered by this Protective Order.
    14             12.3 Filing Protected Material. A Party that seeks to file under seal any
    15 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
    16 only be filed under seal pursuant to a court order authorizing the sealing of the
    17 specific Protected Material at issue. If a Party's request to file Protected Material
    18 under seal is denied by the court, then the Receiving Party may file the information
    19 in the public record unless otherwise instructed by the court.
    20
    21 13.         FINAL DISPOSITION
    22             After the final disposition of this Action, as defined in paragraph 4, within 60
    23 days of a written request by the Designating Party, each Receiving Party must return
    24 all Protected Material to the Producing Party or destroy such material. As used in
    25 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
    26 summaries, and any other format reproducing or capturing any of the Protected
    27 Material. Whether the Protected Material is returned or destroyed, the Receiving
    28 Party must submit a written certification to the Producing Party (and, if not the same
         3652535
                                                      12
                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04450-CBM-PVC Document 31 Filed 06/09/20 Page 13 of 14 Page ID #:1390




     1 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
     2 (by category, where appropriate) all the Protected Material that was returned or
     3 destroyed and (2) affirms that the Receiving Party has not retained any copies,
     4 abstracts, compilations, summaries or any other format reproducing or capturing any
     5 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
     6 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
     7 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
     8 reports, attorney work product, and consultant and expert work product, even if such
     9 materials contain Protected Material. Any such archival copies that contain or
    10 constitute Protected Material remain subject to this Protective Order as set forth in
    11 Section 4 (DURATION).
    12
    13 14.         Any willful violation of this Order may be punished by civil or criminal
    14 contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
    15 authorities, or other appropriate action at the discretion of the Court.
    16
    17 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    18
         DATED: June 8, 2020                    Bird, Marella, Boxer, Wolpert, Nessim,
    19                                          Drooks, Lincenberg & Rhow, P.C.
    20
                                                By:         /s/ Naeun Rim
    21                                                            Naeun Rim
    22                                                Attorneys for Plaintiff-Petitioners
    23
         DATED: June 8, 2020                    Peter J. Eliasberg
    24                                          Peter Bibring
                                                ACLU Foundation of Southern California
    25
    26                                          By:         /s/ Peter Bibring
                                                                      Peter Bibring
    27                                                Attorneys for Plaintiff-Petitioners
    28
         3652535
                                                      13
                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04450-CBM-PVC Document 31 Filed 06/09/20 Page 14 of 14 Page ID #:1391
